                                                                                               FILED
                                                                                               CLERK
UNITED STATES DISTRICT COURT                                                          2:11 pm, Aug 13, 2019
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X                               U.S. DISTRICT COURT
FREEDOM MORTGAGE CORPORATION,                                                       EASTERN DISTRICT OF NEW YORK
                                                                                         LONG ISLAND OFFICE
                          Plaintiff,                             ADOPTION ORDER
                                                                 2:18-cv-3306 (ADS) (SIL)
                 -against-

NICCA JETT, BANK OF AMERICA, N.A.
SUCCESSOR BY MERGER TO BANK OF
AMERICA, F.S.B., NASSAU COUNTY
CLERK,

                           Defendants.
---------------------------------------------------------X
APPEARANCES:

Gross Polowy LLC
Attorneys for the Plaintiff
900 Merchants Concourse, Suite 412
Westbury, NY 11590
       By:     Stephen J. Vargas, Esq., Of Counsel.

SPATT, District Judge:

        On June 6, 2018, the Plaintiff brought a diversity action against Bank of America, N.A.,

successor by merger to Bank of America, F.S.B. (“Bank of America”), Nicca Jett, and the

Nassau County Clerk (“the Defendants”), seeking, inter alia, to foreclose on its mortgage

encumbering property located at 2697 Milburn Avenue, in Baldwin, New York 11510 (“the

Subject Property”). It also alleged that Defendants Bank of America and the Nassau County

Clerk claimed an interest or a lien in the Subject Property that was prior and adverse to the

Plaintiff’s mortgage; thus, the Plaintiff sought to discharge those prior and adverse liens.

        On July 13, 2018, after the Defendants failed to answer or otherwise respond, the

Plaintiff requested a certificate of default against the Defendants. The Clerk of Court entered a

default against the Defendants on July 20, 2018. On August 9, 2018, Defendant Bank of


                                                             1
America disclaimed its interest in the action. The other Defendants have not responded to the

entry of default.

       On September 19, 2018, the Plaintiff filed the present motion for default judgment and a

judgment of foreclosure and sale against the Defendants, and requested that the Court appoint a

referee to effectuate a sale of the Subject Property. The next day, the Court referred the motion

to United States Magistrate Judge Steven I. Locke for a Report and Recommendation as to

whether the motion for a default judgment and judgment of foreclosure and sale should be

granted, and if so, whether (a) a referee should be appointed, and (b) damages should be

awarded.

       On May 23, 2019, Judge Locke issued the Report and Recommendation (“R&R”),

recommending as follows:

       [T]he Court respectfully recommends that Freedom Mortgage’s motion for
       default judgment be granted in part and denied in part, and that Plaintiff be
       awarded against Jett: (i) $398,474.48 for the Unpaid Principal Balance on the
       Note; (ii) $24,803.67 in accrued interest, plus per diem interest of $43.67 until
       judgment is entered, and post-judgment interest pursuant to 28 U.S.C. § 1961(a);
       and (iii) $1,020.00 for fees and disbursements in connection with the filing fee in
       this action, the fee for serving the Summons and Complaint upon Defendants and
       the Notice of Pendency filing fee. The Court further recommends that Freedom
       Mortgage’s requests for: (i) pre-acceleration late charges; (ii) reimbursement for
       hazard insurance, taxes, property inspections and preservation; (iii) fees and
       disbursements in connection with paid-for searches and the tax map verification
       fee; and iv) attorney’s fees be denied without prejudice and with leave to renew
       upon the submission of the appropriate supporting documentation. Finally, the
       Court recommends that an Order similar to Plaintiff’s Proposed Judgment of
       Foreclosure and Sale, but consistent with this Report and Recommendation, be
       entered and that Kimberly D. Lerner, Esq. be appointed Referee to effectuate the
       sale of the Subject Property.

ECF 18-cv-3306, doc. 19 at 18–19.

       The Plaintiff filed proof of service on July 9, 2019. It has been more than fourteen days

since the service of the R&R, and the parties have not filed objections.


                                                   2
       As such, pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this

Court has reviewed the R&R for clear error, and finding none, now concurs in both its reasoning

and its result. See Coburn v. P.N. Fin., No. 13-cv-1006 (ADS) (SIL) (reviewing Report and

Recommendation without objections and for clear error).

       Accordingly, the R&R is adopted in its entirety. The Plaintiff’s motion for default

judgment is granted in part and denied in part as recommended by the R&R. The Court selects

Kimberly D. Lerner, Esq., as the referee. The Plaintiff is directed to submit a proposed judgment

consistent with the R&R no later than fourteen days from the issuance of this order.



       SO ORDERED.

Dated: Central Islip, New York                              _____/s/ Artur D. Spatt_____

       August 13, 2019                                           ARTHUR D. SPATT

                                                             United States District Judge




                                                  3
